DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “carrying the substrate on which the nitride film is deposited out of the processing chamber; and purging an inside of the plasma 25generator with activated oxygen gas,” as recited in claim 1.
Claims 2-17 are also allowed as being directly or indirectly dependent of the allowed independent base claim.  
Re Claim 1, TAKAHASHI et al. (US 2018/0237912) disclose film deposition method that includes activating chlorine gas in a plasma  genearator; 10forming an adsorption inhibitor group by adsorbing the activated chlorine gas on a surface of a substrate in a processing chamber; adsorbing a source gas containing chlorine and one of silicon and a metal on a 15region without the adsorption inhibitor group of the surface of the substrate; depositing a nitride film by supplying a nitriding gas to the surface of the substrate and causing the nitriding gas to react with the source 20gas. 
However, TAKAHASHI et al. do not disclose the aforementioned allowable limitations of claim 1. 

Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either taken alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
December 14, 2021